 



Exhibit 10
FIRST AMENDMENT AND WAIVER
     This FIRST AMENDMENT AND WAIVER (this “Amendment”) is entered into as of
November 13, 2007, among HALIFAX CORPORATION, a Virginia corporation
(“Halifax”), HALIFAX ENGINEERING, INC., a Virginia corporation (“Engineering”),
MICROSERV LLC, a Delaware limited liability company (“Microserv”) and HALIFAX
ALPHANATIONAL ACQUISITION, INC., a Delaware corporation (“AlphaNational”;
collectively with Halifax, Engineering and Microserv, “Borrower”), and PROVIDENT
BANK, a Maryland banking corporation (“Bank”).
W I T N E S S E T H:
     WHEREAS, the Borrower and the Bank have entered into that certain Fourth
Amended and Restated Loan and Security Agreement dated as of June 29, 2007 (as
amended, restated, supplemented or modified from time to time, the “Loan
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Loan Agreement);
     WHEREAS, the following Events of Default have occurred under the Loan
Agreement: (a) Borrower failing to maintain a minimum Tangible Net Worth plus
Subordinated Debt of not less than $4,000,000.00 as of September 30, 2007;
(b) Borrower failing to maintain a ratio of Total Liabilities less Subordinated
Debt to Tangible Net Worth plus Subordinated Debt of not greater than 4.0:1 as
of September 30, 2007; and (c) Borrower failing to maintain a Current Ratio
equal to or greater than 1.4:1 as of September 30, 2007 (the “Existing
Defaults”);
     WHEREAS, the Existing Defaults are continuing and remain unwaived, and the
Borrower has requested that the Bank waive the Existing Defaults;
     WHEREAS, the Bank has agreed to the requested waiver on the terms and
conditions provided herein; and
     WHEREAS, the Borrower has further requested that certain terms and
conditions of the Loan Agreement be amended, and the Bank has agreed to the
requested amendments on the terms and conditions provided herein;
     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Amendment to the Loan Agreement.
          Section I.A.15 of the Loan Agreement is hereby modified and amended by
replacing the definition of “Maximum Line of Credit Amount” with the following:
“Maximum Line of Credit Amount” means Seven Million Five Hundred Thousand
Dollars ($7,500,000).





--------------------------------------------------------------------------------



 



     2. Waiver. The Bank acknowledges that the Existing Defaults currently
exist. Subject to the fulfillment of the conditions precedent to the
effectiveness of this Amendment set forth in Section 4, the Bank hereby waives
the Existing Defaults.
     3. No Other Amendments or Waivers. Except in connection with the amendments
and the waivers expressly set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Bank under the Loan Agreement or any of the other related
documents, nor constitute a waiver of any provision of the Loan Agreement or any
of the other related documents. Except for the amendments set forth above, the
text of the Loan Agreement and all other related documents shall remain
unchanged and in full force and effect and hereby ratifies and confirms its
respective obligations thereunder. The Borrower acknowledges and expressly
agrees that the Bank reserves the right to, and does in fact, require strict
compliance with all terms and provisions of the Loan Agreement.
     4. Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the date hereof when, and only when, the Bank shall have
received the following, in form and substance satisfactory to the Bank:
          (a) counterparts of this Amendment executed by each Borrower;
          (b) payment in full, in immediately available funds, to the Bank of an
amendment fee in the amount of $10,000, such fee being fully earned and
non-refundable upon the effectiveness of this Amendment;
          (c) payment in full of all other fees and expenses due and payable to
the Bank under the Loan Agreement and in connection with the execution and
delivery of this Amendment and the transactions described herein, including,
without limitation, the fees and expenses of counsel to the Bank; and
          (d) such other information, documents, instruments, certificates or
approvals as the Bank or the Bank’s counsel may reasonably require.
     5. Representations and Warranties of the Borrower. In consideration of the
execution and delivery of this Amendment by the Bank, the Borrower hereby
represents and warrants in favor of the Bank: (a) each Borrower has the power
and authority (i) to enter into this Amendment and (ii) to do all acts and
things as are required or contemplated hereunder to be done, observed and
performed by the Borrower; (b) the Borrower has the power and has taken all
necessary action to authorize it to execute, deliver, and perform this Amendment
in accordance with the terms hereof and to consummate the transactions
contemplated hereby; (c) (i) the Borrower has obtained all necessary
governmental, shareholder and third party approvals, (ii) all such necessary
governmental, shareholder and third party approvals are in full force and
effect, (iii) none of such necessary governmental, shareholder and third party
approvals is the subject of any pending or, to the best of the Borrower’s
knowledge, threatened attack or revocation, by the grantor of the governmental,
shareholder or third party approval and (iv) the Borrower is not required to
obtain any additional necessary governmental, shareholder or third party
approval in connection with the execution, delivery and performance of this
Amendment, in accordance with its terms, or the consummation of the transactions
contemplated hereby or thereby;

2



--------------------------------------------------------------------------------



 



(d) the execution, delivery, and performance of this Amendment in accordance
with its terms and the consummation of the transactions contemplated hereby do
not and will not (i) violate any applicable law, (ii) conflict with, result in a
breach of, or constitute a default under the charter, bylaws and other governing
documents of each Borrower or under any indenture, agreement, or other
instrument to which the Borrower is a party or by which the Borrower or any of
its properties may be bound, or (iii) result in or require the creation or
imposition of any lien upon or with the Borrower except liens permitted by the
Loan Agreement; (e) this Amendment has been duly executed and delivered by each
Borrower, and is a legal, valid and binding obligation of each Borrower,
enforceable in accordance with its terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditor’s rights
generally or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law); (f) after giving
effect to this Amendment, no Event of Default exists under the Loan Agreement;
(g) as of the date hereof, all representations and warranties of the Borrower
set forth in the Loan Agreement are true, correct and complete in all material
respects; and (h) the Loan Agreement constitutes the legal, valid and binding
obligations of each Borrower, enforceable in accordance with its terms except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).
     6. [Intentionally omitted.]
     7. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement. In proving this Amendment
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission of an adobe file format document (also known as a PDF file)
shall be deemed an original signature hereto.
     8. Reference to and Effect on the Note Documents. Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other related
documents to “the Loan Agreement”, “thereunder,” “thereof” or words of like
import referring to the Loan Agreement, shall mean and be a reference to the
Loan Agreement as amended hereby.
     9. Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
costs and expenses in connection with the preparation, execution, and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the amendment fee to be paid pursuant
to Section 4(b) of this Amendment, and the fees and out-of-pocket expenses of
counsel for the Bank with respect thereto and with respect to advising the Bank
as to its rights and responsibilities hereunder and thereunder. In addition, the
Borrower agrees to pay any and all stamp and other taxes payable or determined
to be payable in connection with the execution and delivery of this Amendment
and the other instruments and documents to be delivered hereunder, and agrees to
save the Bank harmless from and against any and all liabilities with respect to
or resulting from any delay in paying or omission to pay such taxes.

4



--------------------------------------------------------------------------------



 



     10. Release of Claims. This Amendment is intended to be a further
accommodation by Bank to Borrower. In consideration of all such accommodations,
and acknowledging that Bank will be specifically relying on the following
provisions as a material inducement in entering into this Amendment, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Borrower, on behalf of itself and its shareholders and
subsidiaries, hereby releases, remises and forever discharges Bank and its
agents, servants, employees, directors, officers, attorneys, accountants,
consultants, affiliates, representatives, receivers, trustees, subsidiaries,
predecessors, successors and assigns (collectively, the “Released Parties”) from
any and all claims, damages, losses, demands, liabilities, obligations, actions
and causes of action whatsoever (whether arising in contract or in tort, and
whether at law or in equity), whether known or unknown, matured or contingent,
liquidated or unliquidated, in any way arising from, in connection with, or in
any way concerning or relating to the Loan Agreement, the other related
documents, or any dealings with any of the Released Parties in connection with
the transactions contemplated by such documents or this Amendment prior to the
execution of this Amendment. This release shall be and remain in full force and
effect notwithstanding the discovery by any Borrower after the date hereof
(a) of any new or additional claim against any Released Party, (b) of any new or
additional facts in any way relating to the subject matter of this release,
(c) that any fact relied upon by it was incorrect or (d) that any representation
made by any Released Party was untrue or that any Released Party concealed any
fact, circumstance or claim relevant to Borrower’s execution of this release;
provided, however, this release shall not extend to any claims arising after the
execution of this Amendment in connection with the Loan Agreement. Each Borrower
acknowledges and agrees that this release is intended to, and does, fully,
finally and forever release all matters described in this Section 10,
notwithstanding the existence or discovery of any such new or additional claims
or facts, incorrect facts, misunderstanding of law, misrepresentation or
concealment.
     11. Section Titles. The section titles contained in this Amendment are
included for the sake of convenience only, shall be without substantive meaning
or content of any kind whatsoever, and are not a part of the agreement between
the parties.
     12. Entire Agreement. This Amendment and the other related documents
constitute the entire agreement and understanding between the parties hereto
with respect to the transactions contemplated hereby and thereby and supersede
all prior negotiations, understandings and agreements between such parties with
respect to such transactions.
     13. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.
[Remainder of page intentionally left blank.]
 4 





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

          BORROWER: HALIFAX CORPORATION
      By:   /s/ Joseph Sciacca (SEAL)         Name:   Joseph Sciacca       
Title:   Chief Financial Officer
        HALIFAX ENGINEERING, INC.
      By:   /s/ Joseph Sciacca (SEAL)         Name:   Joseph Sciacca       
Title:   Vice President, Secretary and Treasurer        MICROSERV LLC
      By:   /s/ Joseph Sciacca (SEAL)         Name:   Joseph Sciacca       
Title:   Vice President, Secretary and Treasurer        HALIFAX ALPHANATIONAL
ACQUISITION, INC.
      By:   /s/ Joseph Sciacca (SEAL)         Name:   Joseph Sciacca       
Title:   Vice President, Secretary and Treasurer      BANK: PROVIDENT BANK
      By:   /s/ E. Gaye Boyette (SEAL)         Name:   E. Gaye Boyette       
Title:   Senior Vice President     

